Citation Nr: 0531256	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  95-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for residuals of a right 
foot injury.

Entitlement to service connection for a skin disorder of the 
right foot.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran served on active duty from January 1947 to August 
1951.  He was issued an undesirable discharge based on 
service performed between August 1951 to March 1955.  This 
claim arises from the veteran's first honorable period of 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied entitlement 
to service connection for a right foot disorder.

The veteran testified at a hearing in September 1997 before 
an RO Hearing Officer.  A transcript of the hearing is on 
file.  

The Board remanded this case for additional development in 
January 2002 and February 2005.  The case has now been 
returned for adjudication.  


FINDINGS OF FACT

A chronic right foot disorder, to include residuals of a 
right foot injury, was not demonstrated in service, neither 
right foot arthritis nor right lower extremity peripheral 
vascular disease were diagnosed to a compensably disabling 
degree within one year of separation from active duty, and 
the competent evidence of record does not establish an 
etiological relationship between any current right foot 
disorder and service.




CONCLUSION OF LAW

A right foot disability was not incurred in or aggravated in 
service, and neither arthritis nor peripheral vascular 
disease of the right foot may be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in an October 2003 
letter, amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria.  In order to establish service connection for a 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  
Savage, 10 Vet. App. at 495-98.  The Court held in Savage 
that 38 C.F.R. § 3.303 does not relieve a claimant of the 
burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  Until the claimant presents 
competent medical evidence to provide a relationship between 
a current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  See Voerth v. West, 13 Vet. App. 117 
(1999).  In Voerth the Court held that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the basis 
of a claim.  Voerth, 13 Vet. App. at 120.

The Court has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

Background.   Although the veteran contends that he has a 
current disability as a result of a large pot falling on his 
right foot during this military service, the service medical 
records are negative for reference to any such injury.  

Service medical records from April 1947 reveal that the 
veteran started limping for no apparent reason.  The next day 
his right knee was swollen, then his right ankle.  He was 
admitted with a tentative diagnosis of rheumatic fever.  
Examination results were negative except for a number of 
infected vesicles and blisters of the bottom right foot with 
some peeling of skin between toes.  Following examination it 
was determined that he did not have rheumatic fever, but 
rather had an infected dermatophytosis.  The veteran was 
treated, the dermatophytosis cleared, and he was released 
with fungicidal ointment.

In August 1947, he was prescribe metatarsal arch supports for 
foot pain.

The veteran filed a claim for service connection for a right 
foot disorder in November 1993 which was denied by rating 
action in January 1995.  In making that determination the RO 
found no evidence that the in service minor pain requiring 
arch supports was related to his present foot disorder over 
40 years later.

At a September 1997 personal hearing the representative noted 
that the veteran was treated in service and diagnosed with a 
fungal infection of the right foot.  However, whatever it was 
the veteran contends that his current condition is in essence 
caused by the in service disorder, or is the same condition 
he currently had.  He testified that during basic training at 
corpsman school a large container fell on his foot.  He went 
to sick call the next day.  X-rays were taken but he did not 
know the results.  He remembered his foot swelling and 
hurting.  He reported being issued supports for his shoes but 
not told why.  He was only told that they would take weight 
off.  The veteran was again treated at Ft. Sam Houston when 
his feet swelled, and then transferred to Valley Forge 
Hospital but he did not receive treatment for his foot.  

During his next tour of military service in 1952 in the Air 
Force, an orthopedist noted that he was limping.  He had an 
x-ray which revealed a broken bone in the right big toe.  It 
was not treated at that time.  

After service in 1962 he had knee problems and mentioned his 
right foot to his doctor.  The doctor recommended first 
treating the knee disorder.  However right afterwards the 
doctor died and so he never received treatment for the right 
foot until December 1988 when he was treated at the VAMC 
Northport.

At an April 2005 VA examination, the examiner reviewed the 
claims file prior to the examination.  The veteran stated 
that he had no foot problems prior to entering service.  He 
claimed that a heavy pot fell on his foot in 1947.  He was 
examined and x-rays reportedly revealed a small hairline 
fracture which he was told would heal by itself.  He did not 
seek any further treatment until 1952 when he was working as 
a medic.  At that time an orthopedist reportedly noted that 
the appellant was limping.  The veteran reportedly told the 
orthopedist that he had right foot pain.  X-rays were taken 
and the veteran was told that he had a poorly healed 
fracture.  He declined treatment at that time.  The veteran 
stated that the next time he sought treatment was in the 
1960s.  Again x-rays were taken and the same poorly healed 
fracture was noted.  However the doctor treating him in the 
1960s had long since past away and the veteran was unable to 
locate his records.  He subsequently again did not seek 
treatment for several more years until he went to VA in the 
1980s.  He has since had multiple surgeries on his right foot 
which are unrelated to the condition he had in service.  
Physical examination resulted in diagnoses of status post 
multiple right foot surgeries; rheumatoid arthritis; and 
lower extremity peripheral vascular disease.  

The examiner opined that it was less likely than not that the 
veteran's current foot condition was related to any in 
service right foot symptomatology.  It was less than a 50/50 
chance that there was a relation.  The veteran's current 
problems could very well be coming from his rheumatoid 
arthritis as well as his vascular disease.  The veteran 
himself even stated that he could not differentiate whether 
or not his current foot pain stemmed from the accident he had 
back in service of from current problems he was experiencing.

The claims file contains VAMC treatment records for several 
foot disorders from 1991 through 1997.  

Analysis.  Despite the veteran's contention that he has had 
residuals of a right foot injury since service, the evidence 
does not support a finding of a chronic right foot disorder 
in service.  Further, the evidence does not show that his 
present right foot disabilities are the result of a disease 
or injury incurred in service.  The veteran's lay opinion to 
the effect that his currently diagnosed right foot 
disabilities are attributable to his period of service is not 
competent evidence of such a nexus since lay persons are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In the absence of competent medical 
evidence that any current right foot disability began during 
his military service or was caused by some event of such 
service, service connection is not warranted for residuals of 
a right foot injury.

While the veteran has indicated that he has had right foot 
problems since he was injured in service in 1947, the 
earliest post-service medical records reflecting pertinent 
complaints or treatment are dated in 1991.  The sole 
evidentiary basis for the asserted continuous symptomatology 
is lay testimony with no medical evidence indicating the 
presence of pertinent symptoms.  Likewise, there is no 
medical evidence which would tend to link the current right 
foot disabilities with the in-service injury or the putative 
continuous symptomatology.  See also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim).

Finally, a VA examiner in April 2005, after reviewing the 
veteran's claim file, opined that it was less likely than not 
that any current right foot condition was related to any in 
service right foot symptomatology.  There is no competent 
evidence to the contrary.

Hence, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107. 




ORDER

Service connection for a right foot disorder is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


